                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: I     /J Lt I
                                                                                      ;)-0


 MONICA JEAN BAPTISTE,

                              Plaintiff,
                                                                No.    18-CV-10729 (RA)
                         V.
                                                                         ORDER
 TAPESTRY, INC.,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         In light of the close of fact discovery on January 16, 2020, the Court hereby reschedules

the post-fact discovery conference for February 14, 2020 at 12:30 P.M. No later than February

7, 2020, the parties shall file a joint letter updating the Court on the status of the case, including

but not limited to whether either party intends to file a dispositive motion and what efforts the

patties have made to settle the action.

SO ORDERED.

Dated:      January 24, 2020
            New York, New York

                                                    Ronnie       s
                                                    United tates District Judge
